Citation Nr: 1211003	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fevers, also claimed as malaria.

2.  Entitlement to service connection for a skin disorder, claimed due to Agent Orange exposure.

3.  Entitlement to service connection for a left knee disorder, status-post total knee replacement.

4.  Entitlement to service connection for a low back disorder, to include degenerative joint disease (DJD).

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for left hand tremors, also claimed due to Agent Orange exposure.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include Major Depressive Disorder (MDD) and Posttraumatic Stress Disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran had a hearing before a Decision Review Officer (DRO) at the RO in May 2011 and the transcript is of record.

The Veteran's original psychiatric claim filed in 2006 was primarily for MDD, with PTSD noted in parenthesis.  The RO initially only adjudicated the MDD aspect of the claim, but specifically denied entitlement to service connection for PTSD in June 2010 and November 2010 rating decisions.  Despite the actions taken by the RO, the Board concludes any and all psychiatric diagnoses reasonably raised by the record are encompassed by the Veteran's initial claim and appeal of the August 2006 rating decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue has been rephrased above and the Board concludes the appeal of this claim and all claims properly stem from the August 2006 rating decision.

The issues of entitlement to service connection for a left knee disorder, a low back disorder, asbestosis, an acquired psychiatric disorder and left hand tremors are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of malaria or any other condition associated with chronic fevers.

2.  The Veteran does not currently have a diagnosis of any chronic skin disorder.


CONCLUSIONS OF LAW

1.  The Veteran's claimed chronic fevers are not associated with any medical disorder incurred in or aggravated by any incident of service, nor may a disorder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2011).

2.  The Veteran's claimed skin rashes are not associated with any medical disorder incurred in or aggravated by any incident of service, nor may a disorder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in February 2006.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection decided herein, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess, 19 Vet. App. at 473.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran as relevant to these claims have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In this case, the Veteran was not afforded a VA examination related to his skin or chronic fevers/malaria claims because, as will be discussed in more detail below, there simply is no evidence the Veteran has current disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496. 

A presumption exists for veterans who served in Vietnam during the Vietnam War Era, as is the case for the Veteran/claimant here.  That is, in light of the Veteran's service in the country of Vietnam during the Vietnam War Era, the VA presumes his in-service exposure to Agent Orange herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are presumptively associated with Agent Orange exposure, to include chloracne.  See 38 C.F.R. § 3.309(e).  

In this case, despite the Veteran's in-service exposure to Agent Orange herbicides, the Veteran does not currently have a diagnosis of chloracne.  As such, the Board concludes the presumption is inapplicable here.

The Veteran claims ever since returning from Vietnam, he suffers with "febrile illness" every winter, to include high fever, hives, rash and pain behind the eyes.  

The Veteran's service treatment records indicate one time of treatment for fever, vomiting and a cough in December 1967.  At that time, the examination was negative, but he was treated for a suspected upper respiratory infection.  The service treatment records are otherwise silent as to any complaints, treatment or diagnoses of high fever, malaria or a skin-related condition.  The Veteran's separation examination notes no abnormality at time of separation from the military.

The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

He is competent to discuss skin rashes he has experienced or chronic fevers he has had in the past.  The pertinent inquiry, however, is whether the Veteran has medical diagnoses related to his complaints of skin rashes and chronic fevers attributable to his military service.  The Board concludes he does not.

After service, the Veteran's private treatment records confirm treatment for and extensive work-up for his complaints of yearly winter "febrile illness," which includes rash, fever and chills.  In March 1994, for example, the Veteran was diagnosed with prostatitis related to the Veteran's fever and cloudy urine, but no chronic condition was found.  Indeed, other than acute and transitory illnesses, no medical professional has ever diagnosed the Veteran with a chronic condition or any other physical abnormality.  

The Veteran has been treated for allergic reactions causing rash or cellulitis, but again the private treatment records clearly identify these rashes as "acute" or "transitory."  The Veteran has never been diagnosed with a chronic skin condition.

As indicated above, lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Specifically, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  

As a lay person, the Veteran is competent to say he has frequent skin rashes or fevers.  In this case, however, no medical professional has ever been able to associate these complaints and symptoms with an identifiable disorder.  The Board finds the medical evidence in this case more persuasive than the Veteran's lay testimony because the medical professionals objectively ruled out chronic conditions after extensive diagnostic tests were performed.

In short, while the Board does not doubt the Veteran's testimony claiming periodic fevers and skin rashes, the medical evidence does not indicate the Veteran has ever been diagnosed with malaria or any other chronic disorder responsible for these periodic symptoms.  Indeed, there is medical evidence indicating chronic conditions were objectively ruled out by diagnostic testing.

Service connection first and foremost requires evidence a current disability.  See Hickson, 12 Vet. App. at 253 (1999).  Without such evidence, the Veteran's claims must be denied.


ORDER

Entitlement to service connection for chronic fevers, also claimed as malaria, is denied.

Entitlement to service connection for a skin disorder, claimed due to Agent Orange exposure, is denied.


REMAND

The Veteran testified during his hearing before a DRO that he received treatment for his left knee, low back, left hand tremors and asbestosis that may not be currently of record.

Most notably, the Veteran claims he was diagnosed with asbestosis in 1996 in a hospital at Moss Point.  The current claims folder does not reflect a diagnosis of asbestosis.  The Veteran also identified treatment records related to his left knee, left hand and low back dating back to the 1970s.  The claims folder does not have treatment records (aside from service treatment records) prior to the 1980s.  For these reasons, the RO is asked to make further efforts to obtain any and all private treatment records identified by the Veteran.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from November 2010 to the present.

Left Knee, Low Back and Asbestosis

The Veteran claims his left knee, low back and asbestosis disorders are related to his in-service MOS working as a mechanic while stationed in Vietnam.  Specifically, the Veteran indicates he was not given proper tools to do his job, thus causing significant strain on his back and left knee.  He further claims his mechanic duties exposed him to asbestos on a regular basis during his military service.

The Veteran's service treatment records indicate the Veteran complained once in February 1969 of low back pain with muscle spasms on the left side.  The Veteran was also treated for an upper respiratory infection in December 1967, but with no chronic diagnosis rendered.  Aside from those complaints, the record is otherwise silent as to these conditions and the Veteran's separation examination is silent as to any abnormality on separation.  

After service, the Veteran worked as a mechanic for 17 years and retired in 2004 mainly due to an occupational injury where he fell off a truck and snapped his knee.  

Private treatment records confirm the Veteran's total knee replacement surgery of the left knee in August 2003, but do not specifically indicate etiology.  Similarly, the Veteran has been treated for degenerative back disease since 1998, but indication of etiology is noted.  The records currently do not contain any diagnosis of asbestosis.

As indicated above, the Veteran identified missing private treatment records that may shed light on both diagnosis and the etiology of the Veteran's claimed disorders.  In light of the Veteran's MOS, however, the Board concludes VA examinations are necessary to determine whether the Veteran's military occupational specialty versus his post-service occupation is responsible for any or all of his claimed disorders.  VA examinations are indicated.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Hand Tremors

The Veteran claims he has left hand tremors due to his in-service exposure to Agent Orange.  Service in Vietnam during the Vietnam War Era has been confirmed and, therefore, the Veteran's exposure to Agent Orange is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The Board also finds it noteworthy that the Veteran is service-connected for diabetes mellitus, type II.

Diseases associated with exposure to Agent Orange herbicides include acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (emphasis added).  The statutory presumptions under 38 C.F.R. §§ 3.307 and 3.309 related to acute or subacute peripheral neuropathy, however, are only applicable when peripheral neuropathy is manifested to a compensable degree within one year after exposure to Agent Orange or within one year after separation from service and resolves within two years of date of onset.  See 38 C.F.R. §§ 3.307(a)(6), 3.309.  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses specifically related to his left hand.  

After service, however, the Veteran was diagnosed with some neuromuscular dysfunction of the left upper extremity of unknown etiology in 1985, nearly two decades after service.  Cervical spine involvement was suspected, but subsequently ruled out.  

The Veteran has never been afforded a VA examination to ascertain the current diagnosis of the Veteran's left hand tremors, when the condition likely began, whether the Veteran's neurological abnormality is related to his service-connected diabetes, or whether the condition can be medically diagnosed as "acute or subacute peripheral neuropathy" subject to presumption.  For these reasons, a VA examination is indicated.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Depression and PTSD

With regard to the Veteran's psychiatric claim, the Veteran claims he suffered with depression and PTSD symptoms since his return from Vietnam.  Specifically, the Veteran indicates being bullied by his commanding officers and being subjected to enemy mortar and rocket fire every night during his time in Vietnam.  The Veteran also identified standing over dead bodies and stuffing them in body bags while in Vietnam.

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case.

The final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)). 

Under the amended 38 C.F.R. § 3.304(f)(3), the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows: [T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  Id.  

In this case, as explained above, the Veteran claims he was under combat-type circumstances in the Vietnam War.  The Veteran's presence in a combat zone has been confirmed, thus § 3.304(f)(3) applies to this case.

VA outpatient treatment records note a diagnosis of depressive disorder and PTSD related to his Vietnam service.  Most notably, an August 2008 VA outpatient treatment record discusses the Veteran's recollection of mortar and rocket fire every night while stationed in Vietnam.  

The Board notes that the copy of the August 2008 treatment record is cut off and no other 2008 records are in the claims folder.  On his 2006 claim, the Veteran indicates he sought treatment for his psychiatric symptoms since 2002, but the claims folder only contains treatment dated back to 2009 (other than the one August 2008 treatment note).  Accordingly, the RO should make efforts to obtain VA outpatient treatment records from 2002 to the present to ensure the claims folder is complete.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran was afforded a VA examination in August 2010 where, in contrast to the VA outpatient treatment providers, the examiner declined rendering any psychiatric diagnosis.  The examiner further opined the Veteran's PTSD symptoms were not likely related to his military service.  The examiner explained the Veteran had no psychiatric complaints until 2005.  At that time, the Veteran's diagnosis and treatment of PTSD was based on subjective complaints with no objective assessment of "response style conduct," which is "customary in a clinical context."  The examiner also criticized the VA outpatient treatment record of diagnosis because the treating providers never reviewed the Veteran's claims folder.   As an aside, however, the examiner did suggest re-testing the Veteran in 24 months.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to a psychiatric diagnosis.  The Veteran also concedes he did not actually seek treatment for psychiatric symptoms until years after service in 2002.  Even so, the Veteran's children submitted statements in 2011 indicating the Veteran's psychiatric symptoms were evident during their entire childhood.

In light of the lay statements and the possible missing medical treatment records, the Board finds that a new VA examination is indicated.  See McLendon, 20 Vet. App. at 79. 

As explained in the Introduction, the RO should consider whether service connection is warranted to any and all psychiatric diagnoses supported in the medical record.  See Clemons, 23 Vet. App. 1.  
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names and addresses of all medical care providers who treated him for asbestosis, left knee, low back, left hand or his psychiatric conditions since service.  Most notably, the RO should ask the Veteran to provide a release form for the VA to obtain any and all records from Moss Point Hospital associated with his 1996 diagnosis of asbestosis.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

2.  Obtain the Veteran's medical records for any treatment from the VAMC in Biloxi and Pensacola from 2002 to the present.  Most notably, the RO should get the complete treatment note dated in August 2008 related to his PTSD claim.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3.  After the above records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination with a psychiatrist to ascertain whether the Veteran has PTSD, or any other psychiatric disability, related to his military service.  The Veteran's claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

After review of the pertinent material, the examiner must specifically discuss whether the appellant meets the diagnostic criteria in DSM-IV for diagnosis of PTSD, and, if so, is there a link between the current symptoms and his military service.  Specifically, the examiner the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service, addressing the following:

(a)  If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's fear of in-service "hostile military or terrorist activity," and whether the Veteran's symptoms are related to the claimed stressor(s). 

The examiner is informed that for purposes of this examination, "fear of hostile military or terrorist activity," is defined as follows:

That a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

(b)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above records are obtained, to the extent available, the Veteran should be scheduled for an appropriate VA orthopedic examination for an opinion to clarify the Veteran's current low back and left knee diagnoses and whether any found low back or left knee disorder is related to his in-service MOS duties as a mechanic versus his post-service occupational injury.

The claims folder must be provided to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any low back or left knee disorder found is directly related to his in-service mechanic duties versus post-service mechanic duties and post-service occupational injury, his in-service treatment for low back pain with muscle spasms, or any other incident of his military service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the above records are obtained, to the extent available, the Veteran should be scheduled for a VA neurological examination for an opinion to clarify the Veteran's current neurological diagnosis or diagnoses of the left upper extremity (LUE) and opine as to the likely etiology of each and any neurological disorder found.  The claims folder must be provided to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should address the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that any neurological abnormality of the LUE found was present within one year after separation from the military.  

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that any neurological abnormality of the LUE found is directly related to any incident of the Veteran's military service. 

(c)  Whether it is at least as likely as not (50 percent probability or greater) that any neurological impairment of the LUE found is caused or aggravated by diabetes mellitus.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After the above records are obtained, to the extent available, and if and only if a diagnosis of asbestosis or some other lung disorder is confirmed, the Veteran should be scheduled for an appropriate VA cardiovascular examination for an opinion to clarify whether the Veteran has asbestosis or any other lung disease related to in-service asbestos exposure as a mechanic versus post-service asbestos exposure as a mechanic.  The claims folder must be provided to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any lung disorder found is directly related to his in-service mechanic duties versus post-service mechanic duties, his in-service treatment for an upper respiratory infection, or any other incident of his military service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  After completion of the above and any additional development deemed necessary, the RO should review this matter. The RO must consider all applicable laws and regulations, to include whether entitlement to service connection for any psychiatric diagnosis reasonably raised in the record is warranted and to include consideration of 38 C.F.R. § 3.304(f)(3)).  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  

The claim must be afforded expeditious treatment.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


